Citation Nr: 0421389	
Decision Date: 08/04/04    Archive Date: 08/09/04

DOCKET NO.  96-32 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland



THE ISSUE

Entitlement to service connection for cold sensitivity of the 
hands and feet, claimed as a manifestation of an undiagnosed 
illness.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The veteran had active military service from November 1990 to 
May 1991, including service in Southwest Asia from January 8, 
1991, to May 6, 1991.  The veteran also had service with the 
Army National Guard.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1996 rating decision of the 
Department of Veterans Appeals (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  In August 1997, the veteran's 
claims file was transferred to the VARO in Roanoke, Virginia.  
In a July 1999 decision, the Board denied the veteran's 
claims for service connection for residuals of a deviated 
septum, a diagnosable stomach disorder and a diagnosable cold 
sensitivity disorder of the hands and feet, and denied 
service connection for respiratory symptoms and stomach 
complaints, claimed as manifestations of an undiagnosed 
illness.  At that time, the Board remanded the veteran's 
claim for service connection for cold sensitivity of the 
hands and feet, as a manifestation of an undiagnosed illness, 
to the RO for further evidentiary development.  In July 2002, 
the veteran's claims file was transferred to the VARO in 
Baltimore, Maryland, from which his appeal now originates.

The Board notes that, in April 1996 and January 1997 rating 
decisions, the RO denied service connection for a growth on 
the rectum (rectal cyst).  For reasons that are unclear, and 
before the veteran expressed any disagreement with these 
decisions, the RO included a discussion of this issue in what 
it characterized as a supplemental statement of the case 
forwarded to the veteran in February 1997.  In March 1997, 
the veteran expressed his disagreement with the decision to 
deny his claim regarding a rectal cyst.  Although the 
veteran's representative made arguments concerning this 
matter in August 1998 and January 1999 statements, a 
statement of the case (SOC) as to this matter was not 
provided to the veteran until January 2003.  In the letter 
accompanying the SOC, the RO advised the veteran of his need 
to file his substantive appeal within sixty days of the date 
of the letter, or within the remainder, if any, of the one-
year period from date of the letter which had notified him of 
the action he appealed.  The veteran did not respond to the 
RO's letter, nor did he submit a substantive appeal within 
sixty days of the January 2003 SOC.  Nevertheless, in a June 
2004 statement, the veteran's representative again made 
arguments concerning this matter, including that the matter 
was "properly certified for appeal".  However, as the 
veteran has not submitted a substantive appeal regarding the 
claim of service connection for a rectal cyst, the Board will 
confine its consideration only to the matter as set forth on 
the first page of the present decision. 


FINDING OF FACT

The objective and competent medical evidence of record 
preponderates against a finding that the veteran has cold 
sensitivity of the hands and feet as a manifestation of 
undiagnosed illness.


CONCLUSION OF LAW

Cold sensitivity of the hands and feet was not incurred in or 
aggravated by active service, to include as being due to or a 
manifestation of an undiagnosed illness.  38 U.S.C.A. §§ 
1110, 1117, 5100-5103A, 5106-7 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.317 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's service medical records (SMRs) are not 
referable to any complaints of cold sensitivity of the hands 
and feet.  The report of the examination conducted in 
connection with the veteran's demobilization from active 
military service, in May 1991, reveals that his upper 
extremities and feet were normal upon clinical evaluation.  




Post-service, a March 1994 VA outpatient record reflects that 
the veteran was seen for various complaints, including a 
rash.  Examination of his extremities showed good distal 
pulses, with no edema.  The pertinent diagnosis was contact 
dermatitis, for which medication was prescribed.

January 1995 VA medical records include initial examination 
findings when the veteran was seen in the VA Gulf War 
outpatient clinic.  The veteran reported poor circulation in 
his hands and feet, saying they had been cold since 1991.  
Clinical evaluation of his extremities did not reveal any 
significant abnormality.  

In March 1995, the veteran underwent a general medical and a 
special skin VA examination in connection with his current 
appeal.  The reports from these examinations reveal that the 
veteran complained his feet and hands became pale and turned 
blue upon exposure to cold weather, and that this had 
occurred since 1991.  He said the condition was relieved by 
applying warmth to these areas.

Inspection of the hands revealed no atrophy, with normal 
abduction, adduction, and range of motion of the fingers.  
There were also no ulcers noted.  Examination of the feet 
revealed that there were no bony deformities, bunions, or 
hammer toes; there was a normal range of motion, and no 
ulcers or varicose veins.  There was also no evidence of 
chronic skin changes or changes of the nails.  The VA general 
medical examiner diagnosed cold sensitivity of the feet and 
hands, with no evidence of Raynaud's phenomenon.  This VA 
examiner noted that the veteran reported coldness of his 
hands and feet and claimed that the discomfort associated 
with his cold exposure increased during the winter months.  
The VA physician commented that there was no history of a 
specific pattern compatible with Raynaud's phenomenon, and no 
history of any evidence of frostbite. 

According to the VA special skin examination report, 
examination of the veteran's hands and feet was unremarkable.  
The VA physician who conducted the special skin examination 
entered a diagnosis of possible Raynaud's phenomenon, by 
history, with "no physical evidence of collagen vascular 
disease."  Neither VA physician indicated an opinion that 
any of the veteran's complaints in this regard were related 
to military service or were a result of an undiagnosed 
illness.

Thereafter, the evidence does not contain any record of 
treatment for any complaints related to cold sensitivity of 
either the hands or the feet.  The evidence does include an 
October 1995 VA outpatient treatment record on which it was 
noted that the veteran complained of left foot numbness, but 
no specific diagnosis in that regard was entered, and there 
was no indication made that this was considered to be related 
in any way to the veteran's service.

In his March 1997 substantive appeal, the veteran said his 
cold sensitivity of the hands and feet (then claimed as a 
nerve condition) was due to his taking cold showers while 
serving in Southwest Asia.  He said it was normal to take 
showers in unheated areas.

As noted above, in July 1999, the Board denied the veteran's 
claim for service connection for a diagnosable cold 
sensitivity disorder of the hands and feet.  At that time, it 
remanded his claim for service connection for cold 
sensitivity of the hands and feet, as due to an undiagnosed 
disorder, to the RO to afford the veteran the opportunity to 
undergo further VA examination in conjunction with his claim.  

Pursuant to the Board's remand, in October 2002, the veteran 
was scheduled for the VA examination, but failed to report.  
In December 2002, the VA medical center that scheduled the 
examination provided the RO with a copy of the undated notice 
letter sent to the veteran at his original address of record 
included in his May 1995 original claim for benefits.  
(Although in a May 1996 written statement, the veteran 
provided the RO with a different mailing address, in March 
2002, mail sent to the veteran at that address was returned 
by the U.S Postal Service stamped not deliverable and (and 
"FOE").)  There is no indication that the VA examination 
notice sent by the VA medical center to the veteran at his 
original address of record was not received, nor is there any 
indication that the U.S. Postal Service found the notice 
letter undeliverable.  All subsequent RO correspondence was 
sent to the veteran at his original address of record, and 
was not returned.

II.  Legal Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, ___ Vet. App. ___, No. 01-
944 (June 24, 2004).  See also VAOPGCPREC 11-00 (Nov. 27, 
2000); VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 
(Dec. 22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, slip op. at 11.

The VA General Counsel recently issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In January 2003, the RO provided the appellant with 
correspondence clearly outlining the duty-to-assist 
requirements of the VCAA.  In addition, the appellant was 
advised, by virtue of a detailed February 1997 SOC, and by 
supplemental statements of the case (SSOCs) issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate his claim.  We, 
therefore, believe that appropriate notice has been given in 
this case.  The Board notes, in addition, that a substantial 
body of lay and medical evidence was developed with respect 
to the appellant's claim, and that the SOC issued by the RO 
clarified what evidence would be required to establish 
service connection.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that the August 2003 SSOC 
contained the new duty-to-assist and reasonable doubt 
regulations codified at 38 C.F.R. §§ 3.102 and 3.159 (2003).  
See Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, that would need to be obtained for a 
fair disposition of this appeal. 

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding the matter being 
decided herein for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  In fact, the Court has stated, "The VCAA 
is a reason to remand many, many claims, but it is not an 
excuse to remand all claims."  Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2003). W here there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (2003); 38 C.F.R. 
§ 3.303(d).  See Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).  Moreover, a veteran shall be granted service 
connection for certain chronic diseases, although not 
otherwise established as incurred in service, if such disease 
is manifested to a 10 percent degree within one year 
following service.  38 U.S.C.A. §§ 1101, 1112(a)(1), 1113 
(West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2003).

The Court of Appeals for Veterans Claims has consistently 
held that, under the law cited above, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service".  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
This principle has been repeatedly reaffirmed by the United 
States Court of Appeals for the Federal Circuit, which has 
stated, "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

In the present case, the veteran contends that he suffers 
from a disability that is a manifestation of undiagnosed 
illness resulting from his service in the Persian Gulf region 
during Operation Desert Shield/Desert Storm.

With regard to such claims, in November 1994, Congress 
enacted the Persian Gulf War Veterans' Benefits Act, as title 
I of Public Law No. 103-446.  That statute, in part, added a 
new section 1117 to title 38, United States Code, authorizing 
VA to compensate any Persian Gulf veteran suffering from a 
chronic disability resulting from an undiagnosed illness, or 
combination of undiagnosed illnesses, which became manifest 
either during active duty in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more within a presumption period following service 
in the Southwest Asia theater of operations during the 
Persian Gulf War.  In establishing the presumption period, 
the Secretary was to review any credible scientific or 
medical evidence, the historical treatment afforded other 
diseases for which service connection is presumed, and other 
pertinent circumstances regarding the experience of Persian 
Gulf veterans.

In February 1995, VA implemented the Persian Gulf War 
Veterans' Act by adding a regulation at 38 C.F.R. § 3.317, 
which defines qualifying Gulf War service, establishes the 
presumption period for service connection, and denotes a 
broad but non-exclusive list of signs and symptoms which may 
be representative of undiagnosed illnesses for which 
compensation may be paid.  In the original version of 38 
C.F.R. § 3.317, the presumption period during which a veteran 
had to experience manifestations of a chronic disability was 
two years after the date on which he/she last performed 
active service in the Southwest Asia Theater of operations 
during the Gulf War.  In April 1997, VA published an interim 
rule, which extended the presumption period to December 31, 
2001.  This extension of the presumptive period was adopted 
as a final rule in March 1998, and, in October 1998, Public 
Law No. 105-277, §1602(a)(1), added 38 U.S.C.A. § 1118, which 
codified the presumption of service connection for 
manifestations of undiagnosed illness.

In November 2001, VA issued an interim final rule, which 
amended 38 C.F.R. § 3.317(a)(1)(i) to expand the presumption 
period from December 2001 to December 2006.  This interim 
rule became effective November 9, 2001.  

In December 2001, the President signed into law the Veterans 
Education and Benefits Expansion Act of 2001 (VEBEA), Public 
Law No. 107-103, 115 Stat. 976 (2000), amending various 
provisions of 38 U.S.C. §§ 1117, 1118.  Section 202 of the 
VEBEA re-styled the term "chronic disability" in 38 
U.S.C.A. § 1117 as "qualifying chronic disability," and 
expanded compensation availability for Persian Gulf veterans 
to include "a medically unexplained chronic multisymptom 
illness (such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms", as well as "[a]ny diagnosed illness 
that the Secretary determines in regulations . . . warrants a 
presumption of service- connection."

The VEBEA also codified, in statute, with slight 
modification, the non-exclusive list of signs or symptoms 
recognizable under 38 C.F.R. § 3.317(b), supra, in new 
38 U.S.C.A. § 1117(g), to include "(2) Unexplained rashes or 
other dermatological signs or symptoms" and "(3) 
Headache."  In addition, the VEBEA extended the period 
during which an undiagnosed illness must be manifested to the 
requisite 10 percent degree, to December 31, 2006.

The completely revised section 1117(a) now provides as 
follows:

(1) The Secretary may pay compensation 
under this subchapter to a Persian Gulf 
veteran with a qualifying chronic 
disability that became manifest-
(A) during service on active duty in 
the Armed Forces in the Southwest Asia 
theater of operations during the 
Persian Gulf War; or
(B) to a degree of 10 percent or more 
during the presumptive period 
prescribed under subsection (b).

(2) For purposes of this subsection, the 
term "qualifying chronic disability" 
means a chronic disability resulting from 
any of the following (or any combination 
of any of the following): 
(A) An undiagnosed illness. 
(B) A medically unexplained chronic 
multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is 
defined by a cluster of signs or 
symptoms. 
(C) Any diagnosed illness that the 
Secretary determines in regulations 
prescribed under subsection (d) 
warrants a presumption of service-
connection.
Section (c)(1) of 1117 was amended to change some language 
specific to undiagnosed illness, without substantively 
changing the provision.

Also, a new subsection (g) was added to section 1117, as 
follows:

(g) For purposes of this section, signs 
or symptoms that may be a manifestation 
of an undiagnosed illness or a chronic 
multisymptom illness include the 
following: (1) Fatigue. (2) Unexplained 
rashes or other dermatological signs or 
symptoms. (3) Headache. (4) Muscle pain. 
(5) Joint pain. (6) Neurological signs 
and symptoms. (7) Neuropsychological 
signs or symptoms. (8) Signs or symptoms 
involving the upper or lower respiratory 
system. (9) Sleep disturbances. 
(10) Gastrointestinal signs or symptoms. 
(11) Cardiovascular signs or symptoms. 
(12) Abnormal weight loss. (13) Menstrual 
disorders.

In addition, 38 U.S.C. § 1118(a) was amended to add a 
paragraph including the signs and symptoms of section 1117(g) 
as manifestations of an undiagnosed illness.  The effective 
date for all of the cited amendments was March 1, 2002.  See 
66 Fed. Reg. 56,614, 56,615 (Nov. 9, 2001) (codified at 38 
C.F.R. § 3.317(a)(1)(i) (2002)).

The present version of 38 C.F.R. § 3.317 (2003), entitled 
"Compensation for certain disabilities due to undiagnosed 
illnesses," provides as follows - 

(a)(1) Except as provided in paragraph 
(c) of this section, VA shall pay 
compensation in accordance with chapter 
11 of title 38, United States Code, to a 
Persian Gulf veteran who exhibits 
objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by 
one or more signs or symptoms such as 
those listed in paragraph (b) of this 
section, provided that such disability:

(i) became manifest either during 
active military, naval, or air 
service in the Southwest Asia 
theater of operations during the 
Persian Gulf War, or to a degree of 
10 percent or more not later than 
December 31, 2006; and

(ii) by history, physical 
examination, and laboratory tests 
cannot be attributed to any known 
clinical diagnosis.

(2) For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in 
the medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent 
verification.

(3) For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-
month period will be considered 
chronic. The 6-month period of 
chronicity will be measured from the 
earliest date on which the pertinent 
evidence establishes that the signs or 
symptoms of the disability first became 
manifest.

(4) A chronic disability resulting from 
an undiagnosed illness referred to in 
this section shall be rated using 
evaluation criteria from part 4 of this 
chapter for a disease or injury in 
which the functions affected, 
anatomical localization, or 
symptomatology are similar.

(5) A disability referred to in this 
section shall be considered service 
connected for purposes of all laws of 
the United States.

(b) For the purposes of paragraph (a)(1) 
of this section, signs or symptoms which 
may be manifestations of undiagnosed 
illness include, but are not limited to:

(1) fatigue; (2) signs or symptoms 
involving skin; (3) headache; (4) 
muscle pain; (5) joint pain; (6) 
neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; 
(8) signs or symptoms involving the 
respiratory system (upper or lower); 
(9) sleep disturbances; (10) 
gastrointestinal signs or symptoms; 
(11) cardiovascular signs or symptoms; 
(12) abnormal weight loss; (13) 
menstrual disorders.

(c) Compensation shall not be paid under 
this section:

(1) if there is affirmative evidence 
that an undiagnosed illness was not 
incurred during active military, 
naval, or air service in the Southwest 
Asia theater of operations during the 
Persian Gulf War; or

(2) if there is affirmative evidence 
that an undiagnosed illness was caused 
by a supervening condition or event 
that occurred between the veteran's 
most recent departure from active duty 
in the Southwest Asia theater of 
operations during the Persian Gulf War 
and the onset of the illness; or

(3) if there is affirmative evidence 
that the illness is the result of the 
veteran's own willful misconduct or 
the abuse of alcohol or drugs.

(d) For purposes of this section:

(1) the term "Persian Gulf veteran" 
means a veteran who served on active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War.

(2) the Southwest Asia theater of 
operations includes Iraq, Kuwait, 
Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, 
the United Arab Emirates, Oman, the 
Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red 
Sea, and the airspace above these 
locations.

The Board notes that the veteran contends that he suffers 
from cold sensitivity of the hands and feet, as a result of 
unknown environmental conditions to which he was exposed 
during his service in the Southwest Asia Theater of 
operations.  In other words, he is claiming that his signs 
and symptoms are manifestations of undiagnosed illness.

On the question of the applicability of 38 C.F.R. § 3.317, we 
note that the veteran's service records reflect that he 
served in Operation Desert Storm, in Southwest Asia, during 
the Persian Gulf War.  The Board notes that, in this 
instance, the veteran's claim was filed for compensation for 
manifestations of undiagnosed illness.  As noted above, in 
July 1999, the Board denied the veteran's claim of 
entitlement to service connection for a diagnosable cold 
sensitivity disorder of the hands and feet. 

Finally, as discussed above, the Board is well aware of the 
recent changes in law with regard to VA's duty to assist 
claimants, including the necessity of securing such pertinent 
military and non-military records as may substantiate the 
veteran's claim.  Here, however, it is clear, from the 
veteran's written statements with respect to his claimed 
undiagnosed illness, and as detailed above, that there is no 
additional documentary evidence which is relevant to a 
determination as to service connection for cold sensitivity 
of the hands and feet, claimed as due to manifestations of 
undiagnosed illness.  He has been apprised of the evidence 
needed, in the February 1997 SOC provided to him by the RO.  
We, therefore, believe that appropriate notice has been given 
in this matter, as well. 

As noted above, the VCAA requires VA to provide a medical 
examination when such an examination is necessary to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d)).  
Pursuant to the Board's July 1999 remand, the veteran was 
scheduled for a VA examination in October 2002.  A notice of 
the scheduled examination was sent to the veteran at his 
original address of record, but the veteran failed to report 
for the VA examination and did not request that it be 
rescheduled.  There is no indication in the claims file that 
the U.S. Postal Service returned the notice letter to the VA 
medical center because it was undeliverable.

The Board concludes that the presumption of regularity that 
attends the administrative functions of the Government is 
applicable and that it is presumed that the VA medical center 
properly mailed and the Postal Service properly delivered the 
correspondence to the veteran regarding his scheduled VA 
examination.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994), appeal dismissed, 53 F.3d 347 (Fed. Cir. 1995) (the 
law presumes the regularity of the administrative process 
"in the absence of clear evidence to the contrary"); see 
also Clemmons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 2000) 
("Government officials are presumed to carry out their 
duties in good faith and proof to the contrary must be almost 
irrefragable to overcome that presumption"); Miley v. 
Principi, 366 F.3d 1343, 1347 (Fed. Cir. 2004).  

The Board further notes that the Court of Appeals for 
Veterans Claims has held, "[t]he duty to assist in the 
development and adjudication of a claim is not a one-way 
street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  
"If a [claimant] wishes help, he cannot passively wait for 
it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
See also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  

As noted above, the veteran has contended that he has cold 
sensitivity of the hands and feet as a manifestation of an 
undiagnosed illness.

Pursuant to the above-quoted regulation, service connection 
due to qualifying service in the Persian Gulf may be granted 
only where there are objective indications of a qualifying 
chronic disability.  38 C.F.R. § 3.317(a)(1).  There is 
little objective medical evidence for the presence of the 
claimed disorder.  The veteran has reported that he 
experiences cold sensitivity of the hands and feet, primarily 
during the winter months.  For purposes of this appeal, what 
the veteran observed may be considered objective indications 
of chronic disability as defined in 38 C.F.R. § 3.317(a).  
Such evidence may be accepted for purposes of this appeal as 
suggesting that the episodes of cold sensitivity of the hands 
and feet are chronic, as defined in 38 C.F.R. § 3.317(a)(4).

However, there is no objective medical evidence in this 
matter showing that any cold sensitivity of the hands and 
feet is present to a degree of 10 percent or more such as to 
warrant service connection on a presumptive basis under 38 
C.F.R. § 3.317(a)(1)(i).  A chronic disability resulting from 
an undiagnosed illness is rated by using evaluation criteria 
from the Rating Schedule for a disease or injury in which the 
functions affected, anatomical localization, or 
symptomatology is similar.  38 C.F.R. § 3.317(a)(5).

Under the rating criteria for cold injury residuals, a 10 
percent evaluation is warranted for arthralgia or other pain, 
numbness, or cold sensitivity of the affected part.  See 
38 C.F.R. § 4.104, Diagnostic Code 7122 (2003).  The clinical 
examination findings reported by the VA examiners in 1995 do 
not show impairment that meets the criteria for a 10 percent 
rating under that, or any potentially analogous diagnostic 
code.  

Although the veteran would argue that he has cold sensitivity 
of the hands and feet that arose in 1991 out of his service 
in Southwest Asia, the 1995 VA examiners reported 
unremarkable clinical findings.  Nevertheless, the VA 
examiners failed to consider the etiology of the veteran's 
complaints or whether the complaints would be more properly 
considered a manifestation of a recognized illness.  With 
that in mind, and in the interest of due process, the Board 
remanded the veteran's claim to the RO and set forth specific 
questions that the examiner was requested to address with 
regard to the veteran's claim.  However, as noted above, the 
veteran failed to report for the scheduled examination.  The 
available objective and probative medical evidence of record 
reflects a diagnosis of cold sensitivity feet and hands, but 
no clinical findings or other competent medical evidence to 
demonstrate such functional impairment to warrant a 
compensable disability evaluation.  See Hyson v. Brown, 5 
Vet. App. 262, 265 (1993) (it would be unreasonable to place 
a burden upon VA to turn up heaven and earth in an attempt to 
secure cooperation from the claimant).

The record does not show that the veteran's cold sensitivity 
symptoms regarding his hands and feet were manifested to any 
degree of severity such as to warrant a compensable rating 
under current rating criteria.  It therefore follows that the 
cold sensitivity of the feet and hands claimed as due to an 
undiagnosed illness may not be presumed to have been acquired 
as a result of the veteran's Persian Gulf service.


It follows that service connection for cold sensitivity of 
the feet and hands due to an undiagnosed illness or chronic 
multisystem illness is not warranted.  The evidence is not so 
evenly balanced as to raise doubt concerning any material 
issue.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for cold sensitivity of the hands and 
feet, as a manifestation of an undiagnosed illness, is 
denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



